Citation Nr: 1600368	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected heart disease.

3.  Entitlement to service connection for a kidney disability, to include as secondary to service-connected heart disease.

4.  Entitlement to an effective date earlier than April 7, 2008 for the award of service connection for heart disease.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to September 1969, December 1971 to December 1983, and March 1985 to October 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a lumbar spine disability and a kidney disability as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability; the Veteran filed a notice of disagreement, but did not complete his appeal with the filing of a substantive appeal following the issuance of a Statement of the Case in January 2009.

2.  The evidence received since the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim for entitlement to service connection for heart disease was not received before April 7, 2008; service connection was subsequently granted, effective, April 7, 2008, based on the date the RO received a claim for benefits for "heart disease."
 
4.  The claims folder contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for heart disease prior to April 7, 2008.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying the claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the June 2008 rating decision with respect to the Veteran's claim of entitlement to service connection for a lumbar spine disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to an effective date prior to April 7, 2008, for the award of service connection for heart disease have not been met. 38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a lumbar spine disability and entitlement to an earlier effective date for the award of service connection for heart disease.  Implicit in his lumbar spine disability claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159  (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in an October 2011 letter.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

With respect to the Veteran's earlier effective date claim for his heart disease, this claim arises from his disagreement with the effective date assigned following the grant of service connection for this disability.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, as discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claim for entitlement to service connection for a lumbar spine disability.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claim is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below.

VA has obtained the Veteran's service records, VA and private treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims folder; and the Veteran has not contended otherwise. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

New and material evidence claim

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).
  
In the present case, the RO denied service connection for a lumbar spine disability in a June 2008 rating decision on the basis that there was no evidence that the condition occurred in or was caused by service.  Although the Veteran submitted a notice of disagreement with the rating decision, he did not complete his appeal with the filing of a substantive appeal (VA Form 9 or similar) following the issuance of a Statement of the Case in January 2009.  The June 2008 rating decision has therefore become final.

At the time of the June 2008 rating decision, the record included the Veteran's service treatment records, postservice VA treatment records, and the Veteran's statements.  A service treatment record dated September 1962 documents the Veteran's report of dull aching pain in the lower back region while he was out in the field.  Also, a service treatment record dated May 1967 documents the Veteran's complaints of low back pain and impression of lumbar musculoskeletal strain.  The remainder of his service treatment records is absent complaints of or treatment for a back disability.  A VA X-ray report dated August 2007 noted an impression of facet osteoarthritis present at L4-5 and L5-S1.  Furthermore, the Veteran submitted a statement dated April 2008 in which he reported back injuries in July 1968 when he was knocked off his feet from an explosion, in October 1980 when he tripped and fell down a ladder while serving aboard the USS Coral Sea, and in January 1986 when he moved a heavy piece of equipment in the medical department while serving aboard the USS Missouri.      

The Veteran filed a claim to reopen his previously denied claim in October 2011.  Although his new and material evidence claim was reopened in the January 2013 rating decision, the RO denied the reopened service connection claim therein.  He thereafter completed his appeal with the filing of a VA Form 9 in April 2014.  

The evidence that has been added to the record since the June 2008 rating decision includes, in relevant part, medical evidence indicating that the Veteran's lumbar spine disability is related to military service.  Specifically, a VA examiner opined in a June 2014 report that it is at least as likely as not that the Veteran's lumbar spine disability is related to his military service.  The Board finds that the evidence added to the claims folder since the June 2008 rating decision is therefore sufficient to reopen the Veteran's claim of a lumbar spine disability.  In particular, the evidence is new and is material to the unestablished fact of a lumbar spine disability related to military service.  As new and material evidence has been received, the Board reopens the claim for service connection for a lumbar spine disability.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.

Earlier effective date claim

The Veteran seeks an earlier effective date for the award of service connection for heart disease.  He appears to contend that the effective date should date back to his military service as he had heart problems during service.  See the Veteran's April 2014 VA Form 9.

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran's claim for service connection for heart disease was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216  (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2011).

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation. 75 Fed. Reg. 53,216  (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Board has reviewed the electronic claims folder and finds that an effective date earlier than April 7, 2008, is not warranted for the award of service connection for the Veteran's heart disease.  The criteria for an effective date earlier than April 7, 2008, are not met.

In this case, VA did not deny a claim for service connection for heart disease between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(1).

VA received the Veteran's claim for service connection for heart disease on April 7, 2008.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010. Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose. While the record shows that the Veteran had heart problems during military service which was prior to April 7, 2008, and that a VA treatment record dated September 13, 2007 documents his report of a mild heart attack, the record includes neither a formal nor informal claim for service connection for heart disease until April 7, 2008.  Thus, the later date in this case is the date of claim.  Accordingly, an earlier effective date for the award of service connection for heart disease is not warranted under 38 C.F.R. § 3.816(c)(2).  The law and regulations provide that of the effective date of the award based on a liberalizing law will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

Additionally, there is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates. The Board notes that the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3). No other regulation provides for an effective date earlier than currently assigned.

The Board is constrained in this matter by the applicable laws and regulations. Moreover, the Board is without authority to grant benefits simply because either the Board or the Veteran might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In this case, a statement by the Veteran that was received by VA on April 7, 2008, is the earliest communication in regards to disability of the heart.  Prior to that date he did not submit documentation that reasonably raised the issue of entitlement to service connection for heart disease.  Therefore, an effective date earlier than April 7, 2008, for the award of service connection for heart disease is not warranted, and the claim must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened; to this extent only, the appeal is granted.

Entitlement to an effective date earlier than April 7, 2008 for the award of service connection for heart disease is denied.



REMAND

With respect to the Veteran's claim of entitlement to service connection for a lumbar spine disability, he contends that this disability is related to his military service, or is alternatively secondary to his service-connected heart disease.  The Board initially notes that a service treatment record dated September 1962 documents the Veteran's report of dull aching pain in the lower back region while he was out in the field.  Also, a service treatment record dated May 1967 documents the Veteran's complaints of low back pain and impression of lumbar musculoskeletal strain.  The remainder of his service treatment records is absent complaints of or treatment for a back disability.  The Board further notes that the Veteran submitted a statement dated April 2008 in which he reported back injuries in July 1968 when he was knocked off his feet from an explosion, in October 1980 when he tripped and fell down a ladder while serving aboard the USS Coral Sea, and in January 1986 when he moved a heavy piece of equipment in the medical department while serving aboard the USS Missouri.  Although the Board observes that the Veteran's service treatment records do not document these injuries, the Veteran's personnel records document his service aboard the USS Coral Sea as a nuclear submarine technician, instructor, and medical field service technician as well as his service aboard USS Missouri as a command master chief.  Moreover, the Veteran's personnel records reflect that the Veteran received hostile fire pay in June 1968 for his service aboard the USNS Upshur.  

The Veteran was provided a VA examination in June 2014 for his lumbar spine disability.  The examiner noted the Veteran's report of continuous low back pain for many years as well as his reported in-service injuries.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with arthritis of the lumbar spine and concluded that it is at least as likely as not that the lumbar spine disability was incurred in or caused by military service.  The examiner's rationale for her conclusion was based on her review of the Veteran's in-service duties which involved heavy lifting and that the Veteran complained of back pain off and on during service.  However, the VA examiner also opined that it is less likely than not that the lumbar spine disability is proximately due to or a result of a "service-connected condition" and further reported that there was no indication of persistent back pain documented at the time of reenlistment or discharge.  In an October 2014 report, the same VA examiner opined that although the Veteran had a couple of back injuries which were documented in his medical record, there was not evidence to support ongoing military related back pain between the years of 1960 and 2007.  Therefore, the examiner opined that the Veteran's back pain was not aggravated beyond its normal progression because there was not clear documentation of continuous back pain between 1960 and 2007.  

The Board finds that the October 2014 VA opinion in particular is inadequate for evaluation purposes.  Specifically, the examiner did not provide a rationale as to her finding that there was insufficient evidence to support military-related back pain and did not address the Veteran's reported back injuries while serving aboard the USS Coral Sea and USS Missouri.  Further, she both opined that the disorder was related to service and that it was not related to military service when it appears that she reviewed the same medical records.  In light of these ambiguities, the Board finds that another opinion as to whether the Veteran's current lumbar spine disability is related to his military service should be obtained on remand.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Also, with regard to the Veteran's contention that his lumbar spine disability is related to his service-connected heart disease, the Board observes that there is no medical opinion of record that addresses this issue.  Therefore, an opinion as to this issue should also be obtained on remand.  

With respect to the Veteran's claim of entitlement to service connection for a kidney disability, he contends that this disability is related to his military service or is alternatively secondary to his service-connected heart disease.  The Board initially notes that the current medical evidence documents diagnosis of a left kidney cyst.  See a VA treatment record dated September 2011.  Additionally, the Veteran's service treatment records note the finding of the left kidney cyst on multiple occasions in 1990 and 1991.  Moreover, as indicated above, the Veteran is currently service connected for heart disease.

There is no medical opinion of record as to whether the Veteran's current kidney disability is related to his military service or is secondary to his heart disease.  In light of the foregoing, the Board finds that an opinion for such should be obtained on remand.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra.  

Finally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to lumbar spine and kidney disabilities.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his lumbar spine and kidney disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Identify all current kidney disabilities, to include the Veteran's left kidney cyst.  See, e.g., a VA treatment record dated September 2011.

b. For each diagnosed kidney disability, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed kidney disability is related to his military service, to include treatment for a left kidney cyst in 1990 and 1991.  

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's kidney disability is due to or caused by his service-connected heart disease.

d. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's kidney disability is aggravated by his heart disease.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's kidney disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the heart disease.

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed lumbar spine disability is related to his military service, to include treatment for low back pain in September 1962 and May 1967, as well as reported injuries in 1968 from an explosion and injuries to his back while serving aboard the USS Coral Sea and USS Missouri.  See e.g., statements from the Veteran dated in April 2008, June 2008.   

f. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine disability is due to or caused by his service-connected heart disease.

g. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine disability is aggravated by his heart disease.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's kidney disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the heart disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his agent.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


